Citation Nr: 0120693	
Decision Date: 08/13/01    Archive Date: 08/16/01	

DOCKET NO.  95-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to an increased rating for residuals of a 
right shoulder injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1982 to November 
1985 and from December 1989 to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas that, inter alia, granted service connection 
for residuals of a right shoulder injury and assigned a 10 
percent evaluation.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine was not manifested during active service and is not 
related to active service or service connected disability.

2.  The veteran's service-connected residuals of a right 
shoulder injury are not currently manifested by any symptoms.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2000).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of a right shoulder injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); VCAA; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5201, 5203 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
and notify claimants has recently been reaffirmed and 
clarified.  See VCAA.  In this regard, the veteran and his 
representative have been provided a statement of the case and 
supplemental statements of the case informing them of what is 
necessary to establish service connection for degenerative 
disc disease of the cervical spine and an increased rating 
for residuals of a right shoulder injury, as well as what 
evidence was considered in arriving at the determinations, 
and the reasons for the determinations.  The veteran has been 
afforded VA examinations and a personal hearing.  Both VA and 
private treatment records have been associated with the 
record on appeal and the veteran has submitted medical 
evidence in support of his claim.  The veteran has not 
indicated that any other pertinent treatment records exist 
and there is no other indication that there is any additional 
evidence or that further notification is required.  
Therefore, the Board concludes that the VA has complied with 
the VCAA.  

I.  Degenerative Disc Disease of the Cervical Spine

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In recent years the veteran has indicated his belief that 
there is a relationship between an injury he sustained when 
he fell during active service in 1990 and his current 
degenerative disc disease of the cervical spine.  A review of 
his service medical records reflects that they are silent for 
complaint, finding, or treatment with respect to the 
veteran's cervical spine.  Service medical records, dated in 
March 1990, reflect that the veteran had jumped into a ditch 
and twisted his low back during a seven-mile "hump."  They 
reflect that on examination the veteran's neck was supple.  
They do not indicate any complaint or finding of abnormality 
regarding the veteran's neck.  The report of a July 1992 
medical board indicates that physical examination of the 
veteran was normal except for his low back.  The diagnosis 
related only to his low back.

When the veteran filed his original claim for service 
connection in December 1992 he did not indicate any 
complaints with respect to his neck.  

The reports of February 1993 and May 1996 VA examinations do 
not indicate any complaints or findings regarding the 
veteran's cervical spine.  A January 1995 treatment record 
reflects that the veteran's neck was supple with full range 
of motion.  

A June 1996 VA treatment record reflects that the veteran 
reported neck pain.  

The reports of a December 1997 VA orthopedic examination and 
February 1998 addendum thereto reflects that there was 
suspected degenerative discopathy of the cervical spine at 
C4-5 and indicates that right shoulder pain was on a referred 
basis from the cervical spine and not of shoulder joint 
origin.

A December 1997 report by Thomas S. Roberts, M.D., a private 
physician, reflects that X-rays of the veteran's neck 
revealed degenerative changes at C4-5 and C5-6.  

A February 1998 letter from Richard D. Peek, M. D., a private 
physician, reflects that the letter referred to Dr. Peek's 
initial evaluation of the veteran.  It reflects that the 
veteran complained of neck, upper back, and lower back pain.  
He reported that the pain in his neck and upper back was the 
worst.  The veteran reported that his problems began in March 
1990 after he sustained an injury during service.  The 
diagnoses included degenerative disc disease of the cervical 
spine.

A March 1998 private MRI of the veteran's cervical spine 
revealed degenerative disc disease at the C4-5, C5-6, and 
C6-7 levels.  An April 1998 private treatment record reflects 
that the veteran reported a six-month history of right upper 
extremity pain and paresthesias.  A May 1998 private 
treatment record indicates that the veteran reported a 
history of a neck injury during service.  He also reported a 
long history of right upper extremity pain and paresthesia.  

A July 1998 letter from Dr. Peek reflects that he had 
discussed the veteran's history of radicular pain into the 
right shoulder with the veteran.  With the extensive amount 
of cord impingement exhibited by the veteran on cervical MRI 
and the nerve root impingement and numbness in the arm and 
continuation of symptoms in the right shoulder and right arm, 
it appeared to Dr. Peek that the cervical herniation did date 
back to the veteran's injury in the military.  Rather than 
just being a shoulder problem, the veteran's symptoms did 
have a radicular component which caused the shoulder problems 
with the disc herniations in the cervical region.  Therefore, 
the veteran's injury would be service connected.

The report of an August 1999 VA examination reflects an 
impression that includes degenerative discopathy at C4-5, 
C5-6, and C5-7.  The right shoulder pain was referred 
radiculitis from the C5-6 level.

The report of an April 2000 VA examination and May 2001 
addendum thereto reflect that the veteran's claims file had 
been reviewed and the veteran examined for the purpose of 
determining the etiology of the veteran's degenerative disc 
disease of the cervical spine.  The examiner indicated that 
the record did not disclose any entries referring to symptoms 
or injury of the cervical spine during service, noting that 
it would be logical that there would be some reference to the 
cervical spine if it was injured at the same time the low 
back was injured.  The examiner indicated that he was unable 
to associate the current cervical disc disease to a back 
injury in service.  There was no clear-cut etiology for the 
degenerative disc disease, but based on the veteran's record, 
with degenerative disc disease shown at multiple levels, this 
type of finding did not always require a single incident, but 
could occur through ordinary day-to-day usage of the 
musculoskeletal system.  

The record consists of medical records reflecting 
contemporaneous treatment of the veteran for complaints 
and/or for purposes of examination.  The record also contains 
two medical opinions addressing the issue of the etiology of 
the veteran's currently manifested degenerative disc disease 
of the cervical spine.  These opinions are the July 1998 
statement by Dr. Peek and the May 2001 addendum by the VA 
examiner.  

Medical evidence that is contemporaneous with care or 
examination provided the veteran, to the extent that it 
addresses findings that are manifest at the time the 
examination or treatment occurred, will be accorded large 
probative weight because it reflects findings that existed at 
the time the contemporaneous record was created without 
reliance on any recollection or memory.  

The April 2000 VA examination and May 2001 addendum thereto 
will be accorded very large probative weight because they 
reflect findings of a current examination as well as the 
conclusion of the examiner who had the opportunity to review 
the history of the veteran's contemporaneously recorded 
complaints relating to his physical disabilities as well as 
contemporaneously recorded medical evidence as to objective 
findings relating to his cervical spine, i.e., the examiner 
offering the May 2001 opinion did not rely on anyone's best 
recollection of events, but relied upon records reflecting 
contemporaneous recordings of objective findings and 
complaints.

The veteran's contemporaneous reports of symptoms are of 
greater probative weight than his best recollection of 
symptoms because they do not rely upon the veteran's memory 
to recollect when symptoms occurred, but rather reflect the 
veteran's complaints at the time they are occurring.  Because 
greater probative weight is ascribed to the veteran's 
contemporaneous statements, a preponderance of the evidence 
is against a finding that the veteran had complaints relating 
o his neck or right upper extremity paresthesia during his 
active service or for several years after his active service.

The July 1998 opinion by Dr. Peek will be accorded very small 
probative weight.  This opinion reflects that it relies upon 
current medically observable findings noted as extensive cord 
impingement, which as a current contemporaneous medical 
finding is entitled to large probative weight in and of 
itself, but Dr. Peek also relies upon a history reported by 
the veteran regarding symptoms he experienced rather than 
relying upon records contemporaneously prepared with 
objective findings and reported complaints.  In this regard, 
the Board observes that Dr. Peek first evaluated the veteran 
in approximately February 1998.  The veteran's reported 
history to Dr. Peek was that he had experienced neck pain 
since March 1990.  A review of the record reflects that the 
veteran did not report experiencing neck pain in March 1990.  
He did not report experiencing neck pain until approximately 
1996.  The initial report of right upper extremity 
paresthesia appears in an April 1998 private treatment record 
indicating a six-month history of right upper extremity 
paresthesias.  Since Dr. Peek's July 1998 opinion relied upon 
an inaccurate history with respect to the veteran's symptoms, 
rather than relying upon contemporaneously recorded 
complaints and objective findings, it will be accorded very 
small probative weight.  

It has also been asserted that since current competent 
medical evidence associates the veteran's complaints in his 
right shoulder and right upper extremity solely with his 
degenerative disc disease of the cervical spine, all of his 
complaints relating to his right shoulder have been 
reflections of degenerative disc disease of the cervical 
spine.  However, there is no competent medical evidence that 
would support this assertion, with consideration of the above 
analysis with respect to Dr. Peek's opinion.  For purposes of 
clarification, Dr. Peek's opinion is based upon his current 
findings in 1998 that the veteran's complaints with respect 
to radicular pain into the right shoulder are related to his 
degenerative disc disease.  However, there is no competent 
medical evidence that indicates that the veteran's earlier 
complaints with respect to the right shoulder were in any way 
related to his neck.  For example, a January 1993 record from 
Randal G. Bowlin, M.D., reflects that the veteran reported 
that he had bent over to pick something up and felt an 
intense right shoulder pain.  There was pain when he moved 
his shoulder.  X-rays of the right shoulder were normal.  The 
assessment was right shoulder strain with pleuritic-type pain 
without X-ray abnormality.  The report of a February 1993 VA 
examination reflects the veteran's complains of intermittent 
pain in the shoulder area that was exacerbated with lifting 
or reaching overhead.  There was no loss of strength or 
sensation.  On examination of the right shoulder there was 
generalized tenderness with full range of motion. Strength 
and sensation were intact.  Neither of these records indicate 
any paresthesia at that time, nor is there any recorded 
complaint with respect to the neck or any finding with 
respect to the neck.  

On the basis of the above analysis there is competent medical 
evidence of large probative weight that indicates that the 
veteran did not have degenerative disc disease of the 
cervical spine during active service or for many years 
thereafter.  There is evidence of very large probative weight 
indicating the veteran did not have degenerative disc disease 
of the cervical sine during service or for many years 
thereafter, and that his currently manifested degenerative 
disc disease of the cervical spine is not related to active 
service.  There is competent medical evidence of very small 
probative weight that indicates that the veteran's currently 
manifested degenerative disc disease of the cervical spine 
existed during the veteran's active service.  With respect to 
lay evidence, the greater weight of the lay evidence 
indicates that the veteran did not have complaints relating 
to his neck during his active service or for several years 
thereafter.  On the basis of the weights assigned to the 
evidence as set forth above, a preponderance of the evidence 
is against a finding that the veteran had degenerative disc 
disease of the cervical spine during active service or that 
his currently manifested degenerative disc disease of the 
cervical spine is related to active service.  

There is no competent medical evidence indicating that the 
degenerative disc disease of the cervical spine is 
proximately due to or been chronically worsened by the 
service connected right shoulder disability.  There is 
competent medical evidence relating the degenerative disc 
disease of the cervical spine to other factors.  Therefore, a 
preponderance of the evidence is against a finding the 
degenerative disc disease of the cervical spine is secondary 
to service connected disability.  38 C.F.R. § 3.310.

II.  Right Shoulder

The January 19932 record from Dr. Bowlin and the February 
1993 report of VA examination have been referred to and 
pertinent detail set forth above.  The report of a March 1993 
X-ray of the veteran's right shoulder reflects that it was 
normal. 

The report of a May 1996 VA orthopedic examination reflects 
that the veteran complained of constant right shoulder pain.  
On examination of the right shoulder there was tenderness to 
palpation at the medial scapular border.  There was full 
range of motion.  The remainder of the examination was within 
normal limits.  The diagnoses included residuals of right 
shoulder injury.  

The report of a December 1997 VA examination reflects that 
range of motion of the right shoulder was full.  Palpation of 
the right shoulder during active and passive motion did not 
produce any crepitation or specific area of pain.  X-rays of 
the right shoulder revealed no pathological process.  The 
impression included that the veteran's shoulder pain was 
referred and a February 1998 addendum indicates that the 
right shoulder pain was produced on motion testing of the 
cervical spine.  Hence it was concluded that it was on a 
referred basis emanating from the cervical spine and not of 
shoulder joint origin.  

The report of an August 1999 VA examination reflects that the 
veteran reported increasing severity of the symptoms in the 
right shoulder.  He reported numbness and pain in the right 
arm.  Range of motion of the right shoulder was complete.  
X rays of the right shoulder indicated no pathological 
process.  The impression included that right shoulder pain 
was referred radiculitis from C5-6.  It was the examiner's 
opinion that right shoulder pain was because of irritation of 
the nerve roots in the cervical area.  The shoulder symptoms 
described by the veteran at that time were therefore 
secondary to degenerative changes in the cervical spine.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right shoulder disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, which would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's residuals of a right shoulder injury have been 
evaluated under Diagnostic Code 5203 of the Rating Schedule.  
Diagnostic Code 5203 provides that for impairment of the 
clavicle or scapula consisting of malunion in the major 
extremity, a 10 percent evaluation is warranted.  Where 
impairment of the clavicle or scapula consisting of nonunion 
without loose movement is shown in the major extremity, a 10 
percent evaluation is warranted.  Where there is nonunion 
with loose movement in the major extremity a 20 percent 
evaluation is warranted.  Diagnostic Code 5201 of the Rating 
Schedule indicates that where there is limitation of motion 
of the arm at shoulder level a 20 percent evaluation is 
warranted.  A 20 percent evaluation is also warranted for 
impairment of the clavicle or scapula manifested by 
dislocation.  

The record does not indicate that the veteran experiences any 
nonunion or dislocation of the right clavicle or scapula.  
Rather, X-rays have consistently shown that there is no 
abnormality of the right shoulder and competent medical 
evidence has never indicated nonunion or dislocation of the 
clavicle or scapula.  Further, competent medical evidence has 
consistently indicated that the veteran experiences full 
range of motion of the right shoulder and there is no 
competent medical evidence indicating that range of motion of 
the right shoulder is limited to shoulder level.  On the 
basis of the record, a preponderance of the evidence is 
against an evaluation greater than the 10 percent that has 
been assigned for the residuals of right shoulder injury 
under either Diagnostic Code 5201 or 5203.  It has been 
asserted that the provisions of Diagnostic Code 8510 should 
be considered.  However, as noted herein, service connection 
for degenerative disc disease of the cervical spine has been 
denied and Diagnostic Code 8510 relates to shoulder 
impairment as a result of a radicular component of the 5th 
and 6th cervical vertebrae.  Therefore, the Board concludes 
that evaluation of the veteran's residuals of right shoulder 
injury under Diagnostic Code 8510 is not appropriate.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (Aug. 16. 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule.  In this regard, the record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected residuals of a right shoulder injury or 
that symptoms related to the service-connected residuals of a 
right shoulder injury have caused marked interference with 
his employment, noting that the veteran has been assigned a 
total rating based on individual unemployability due to 
service-connected disabilities.  


ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.  

An increased rating for residuals of a right shoulder injury 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

